PER CURIAM:
Reginald Cuttino Melvin appeals the district court’s order accepting the recommendation of the magistrate judge and denying his claim for exemption and request for a hearing, and denying his motion to stay disposition of seized property. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Melvin, No. 1:02-cr-00201-NCT-1, 2008 WL 2550597 (M.D.N.C. June 20, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.